 1
     Matthew Righetti, Esq. (State Bar No. 121012)
 2   John Glugoski, Esq. (State Bar No. 191551)
 3   RIGHETTI GLUGOSKI, P.C.
     456 Montgomery Street, Suite 1400                                ISTRIC
                                                                 TES D      TC
                                                               TA
 4   San Francisco, CA 94101




                                                                                                O
                                                          S
     Telephone: (415) 983-0900




                                                                                                 U
                                                         ED
 5




                                                                                                  RT
     Facsimile: (415) 397-9005                                                     ERED




                                                     UNIT
                                                                         O ORD
 6   Email: matt@righettilaw.com                               IT IS S




                                                                                                        R NIA
 7   Email: jglugoski@righettilaw.com
                                                                                             o ge r s
                                                                                  nzalez R




                                                     NO
                                                                        onne Go
                                                               Judge Yv




                                                                                                        FO
 8 Reuben D. Nathan (State Bar No. 208436)




                                                      RT
                                                                       8/13/2019




                                                                                                   LI
 9 NATHAN & ASSOCIATES, APC                                   ER




                                                         H




                                                                                                A
   2901 W. Coast Highway, Suite 200                                N                              C
                                                                                     F
10 Newport Beach, CA 92663                                             D IS T IC T O
                                                                             R
   Tel. No.: (949) 270-2798
11 Fax No.: (949) 209-0303

12 E-Mail: rnathan@nathanlawpractice.com

13
                          UNITED STATES DISTRICT COURT
14
                       NORTHERN DISTRICT OF CALIFORNIA
15

16
     RUBEN HARPER, on behalf of himself        Case No. 4:19-cv-02747-YGR
17 and all others similarly situated,

18                                             NOTICE OF DISMISSAL OF
                 Plaintiffs,
19                                             PLAINTIFF, RUBEN HARPER’S
                                               COMPLAINT WITHOUT
20                                             PREJUDICE
           vs
21

22 MONDELEZ INTERNATIONAL, INC;
     MONDELEZ GLOBAL, LLC.; and
23
     DOES 1 through 10, Inclusive.
24

25
                 Defendants.
26
27

28

             NOTICE OF VOLUNTARY DISMISSAL OF COMPLAINT WITHOUT PREJUDICE
 1   TO THE HONORABLE COURT, ALL PARTIES HEREIN AND THEIR
 2   RESPECTIVE COUNSEL OF RECORD:
 3         Plaintiff, Ruben Harper, by and through his respective counsel, pursuant to
 4   Federal Rules of Civil Procedure 41(a)(1)(A)(i), dismisses this lawsuit, without
 5   prejudice.
 6

 7   Dated: August 12, 2019                Respectfully submitted,
 8                                         RIGHETTI GLUGOSKI, PC.
 9
10                                         By:       /s/ Matthew Righetti
11                                                  Matthew Righetti
                                              Attorneys for Plaintiff
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                 1
           NOTICE OF VOLUNTARY DISMISSAL OF COMPLAINT WITHOUT PREJUDICE
